UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6193


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ERIC JEVONNE BENNETT,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. W. Earl Britt, Senior District Judge. (7:08-cr-00146-BR-1)


Submitted: September 18, 2018                               Decided: September 20, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Eric Jevonne Bennett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eric Jevonne Bennett appeals the district court’s order denying his request that the

district court retroactively order that his federal sentence run concurrently with his

subsequently imposed state sentence.      We have reviewed the record and find no

reversible error. Accordingly, we affirm. United States v. Bennett, No. 7:08-cr-00146-

BR-1 (E.D.N.C. Feb. 13, 2018). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2